DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 02/01/2021 is acknowledged.
Claims 11-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 11/25/2020.  This IDS has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Natan et al. (US 7,225,082; “Natan”).

Regarding claim 1, Natan discloses in figures 1-6 nanowire probe system comprising at least one probe population formed of a plurality of nanowires, the population of nanowires having a distinct imageable pattern associated therewith (col. 3, lines 16-38), the distinct imageable pattern associated with the population being formed on each of the plurality of nanowires of said population (col. 3, lines 16-38), and wherein the nanowires are comprised of a plurality of segments disposed adjacent each other along the longitudinal axis of the nanowire (see figure 1A), the plurality of segments being formed from different materials having an imageable contrast therebetween, the imageable contrast between the different segments forming the imageable pattern (col. 5, lines 20-65).
  
Regarding claim 2, Natan discloses at least two probe populations each formed of a plurality of nanowires, each population of nanowires having a distinct imageable pattern associated therewith, the distinct imageable pattern associated with the population being formed on each of the plurality of nanowires of said population (col. 3, lines 40-49, see e.g. figure 5).
  
Regarding claim 3, Natan discloses the plurality of nanowires in each population are formed of at least two sizes (see e.g. col. 8, lines 28-43; each particle is made of different segments and interfacial regions, note the claim does not specify what the sizes correspond to).  

Regarding claim 4, Natan discloses the outer surface of each of the nanowires is functionalized with a plurality of functional groups configured to prevent agglomeration of the nanowires (col. 9, line 65 through col. 10, line 20, col. 21, lines 4-15, see figures 4A-4C).  

Regarding claim 5, Natan discloses the plurality of functional groups does not obscure the imageable pattern (col. 12, lines 16-24, col. 21, lines 4-15, see figures 4A-4C).  

Regarding claim 6, Natan discloses an encapsulation layer is disposed on the outer surface of each of the nanowires, and wherein the encapsulation layer is 
  
Regarding claim 7, Natal discloses the plurality of functional groups and the encapsulation layer do not obscure the imageable pattern (col. 12, lines 22-41, col. 38, lines 15-38).  

Regarding claim 8, Natal discloses the outer surface of each of the nanowires is functionalized with molecular groups to collect content data of a desired chemical species (col. 25, lines 22-57, col. 26, lines 20-53).
  
Regarding claim 9, Natan discloses the imageable pattern is identifiable using a video imagery technique selected from the group consisting of computer vision and wavelet-based image processing (col. 22, lines 23-42).
  
Regarding claim 10, Natan discloses at least one of the plurality of segments comprises nanoscale structures to reflect desired color patterns (col. 11, line 63 through col. 12, line 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALIE HULS/Primary Examiner, Art Unit 2863